Citation Nr: 1140649	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-22 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with a history of schizophrenia, paranoid type, prior to May 31, 2009.

2.  Entitlement to a rating in excess of 70 percent for PTSD with a history of schizophrenia, paranoid type, from May 31, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1973. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2007 rating decision in which the RO continued a 30 percent rating for schizophrenia, paranoid type.  In October 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2008.

In a June 2010 rating decision, the RO assigned a 50 percent rating for the service-connected PTSD with schizophrenia, paranoid type, effective September 17, 2009.  In a subsequent July 2010 rating decision, the RO assigned a 70 percent rating for service-connected PTSD with schizophrenia, paranoid type, effective May 31, 2009.  While the RO has assigned an increased rating of 70 percent for PTSD with schizophrenia from May 31, 2009, as higher ratings for the disability are available before and after that date, and the Veteran is presumed to be seeking the maximum available benefit, the Board has recharacterized the appeal as now encompassing both matters set forth on the title page.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993). 

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 

As a final preliminary matter, the Board notes that in November 2010, the Veteran filed a claim for service connection for erectile dysfunction, secondary to service-connected diabetes mellitus.  It does not appear that the claim for service connection for erectile dysfunction has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.  



REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.

Initially, the Board notes that the record reflects that there are outstanding VA medical records which may be pertinent to the claims.  The claims file includes treatment records from the Richmond, Virginia VA Medical Center (VAMC) (dated through December 12, 2007) and from the Fredericksburg, Virginia Community Based Outpatient Clinic (CBOC) (dated through December 11, 2008).  Additionally, the claims file contains treatment records from the Richmond VAMC dated from May 31, 2009 to June 12, 2009.  In a June 2010 letter, a psychologist from the Richmond VAMC indicated that the Veteran had been receiving continuous treatment for his psychiatric disabilities from the Fredericksburg CBOC and transferred to the Richmond VAMC for treatment in 2008.  As indicated, there are no VA treatment records from the Richmond VAMC from December 13, 2007 through May 30, 2009.  Thus, it appears that there are outstanding treatment records from the Richmond VAMC for at least some of the time period from December 13, 2007 through May 30, 2009; however, there is no evidence that the RO requested or obtained these records.  Significantly, while the RO assigned the Veteran's current 70 percent disability rating-effective May 31, 2009-based on evidence of worsening disability first noted in a May 31, 2009 VA treatment record; outstanding VA treatment records may reflect an increase in severity of the Veteran's disability prior to that date.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent VA treatment records from the Richmond VAMC and the Fredericksburg CBOC, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities. 

The Board also notes that the Veteran's most recent VA examination was in October 2009.  The examiner stated that the Veteran was well-groomed and cooperative, thought process was normal, and speech was clear.  No deficiencies in the Veteran's memory or judgment were noted.  The examiner indicated that the Veteran was able to handle the demands of his job and tolerate some stress at work.  

In various statements since the October 2009 VA examination, the Veteran asserts that his service-connected PTSD with schizophrenia has worsened.  In January 2010, the Veteran submitted documents indicating that his performance at work had declined over the past year.  In a June 2010 letter, the Veteran's VA psychologist stated that the Veteran had significant occupational and social impairment.  He further noted that the Veteran displayed deficiencies in the areas of work, family relations, judgment, thinking, and mood.  Additionally, he opined that the Veteran's psychiatric disabilities prevented him from establishing and maintaining effective relationships and maintaining employment.

The Veteran also submitted documentation that he retired from work on December 31, 2009 due to "failing health".  In a July 29, 2010 rating decision, the RO awarded a total disability rating based on individual unemployability due to service-connected PTSD with schizophrenia, effective January 1, 2010 (the day after the Veteran's retirement).

In view of allegations and medical evidence of worsening disability since the Veteran's last examination, the Board finds that the medical evidence currently of record is inadequate, and that a more contemporaneous VA examination, with appropriate clinical findings, is needed to properly evaluate the severity of the Veteran's service-connected PTSD with schizophrenia.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3159 (2010).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Hence, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to under examination, to ensure that all due process requirements are met, and the record before the examiner is complete, the RO should, in addition to obtaining outstanding VA records, give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claims should include specific consideration of whether any further "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) of the Veteran's disability, pursuant to Hart (cited above), is warranted.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain any outstanding  records of mental health evaluation and/or treatment of the Veteran  from the Richmond VAMC (dated from December 13, 2007 through May 30, 2009 and since June 12, 2009) and the Fredericksburg CBOC (dated since December 11, 2009).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the examining psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; delusions and/or hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD with schizophrenia, and an explanation of what the score means. 
Based on review of the Veteran's documented medical history and assertions, the examiner should also indicate whether, at any time pertinent to the August 2006 claim for increase, the Veteran's service-connected psychiatric disability has changed in severity; and if so, the approximate date of such change(s), and the extent of severity of the disability at each stage.  

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report. 

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal.  

If the Veteran fails, without good cause, to report to the examination, in adjudicating the claims for increased ratings, , the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claims in light of all pertinent evidence and legal authority.  The RO's adjudication of the claims should include consideration of whether further "staged rating" of the disability, pursuant to Hart (cited above), is warranted. 

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


